             Case 1:20-mj-10194-UA Document 7 Filed 10/02/20 Page 1 of 2



                                                                                           Michael Kelly
                                                                                                     10/02/2020

                                                                                             Akerman LLP
                                                                                       The Victor Building
                                                                           750 9th Street, N.W., Suite 750
                                                                                  Washington, DC 20001

                                                                                         T: 202 393 6222
                                                                                         F: 202 393 5959

                                                             October 1, 2020


BY ECF

The Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:      United States v. Craig Zabala, 20 MAG 10194

Dear Judge Netburn:

       I represent Defendant Craig Zabala in the above-referenced matter. I am writing to
request a modification to Mr. Zabala's bail conditions, which the government does not oppose.

        On September 24, 2020, as part of his bail conditions, the Court ordered that Mr. Zabala
sign a personal recognizance bond of $1,000,000 ("PRB") co-signed by two financially
responsible persons ("FRP") and secured by $100,000 in cash or property. Dkt. Entry 5. After
hearing argument from the parties as to whether one or two co-signers was necessary, the Court
ordered that the bail conditions include a requirement of two FRP co-signers, but advised the
undersigned defense counsel to return to Your Honor within a week if a second FRP could not be
located.1

         Over the past week, we were successful both in identifying one FRP who has co-signed
the PRB (Mr. Zabala's brother) and in securing the bond with $100,000 in property or cash
($50,000 in a cash bond from a friend and a $50,000 lien on Mr. Zabala's real property in
California), all in a manner acceptable to the government. We also approached Mr. Zabala's
sister, cousin, girlfriend, and friend, all of whom are senior citizens who expressed support for
Mr. Zabala but who stated that their personal circumstances prevented them from signing the
bond. For instance, Mr. Zabala's sister is preparing to take custody of a child with special needs.

1
        The other bail conditions included the signing of the PRB by Mr. Zabala; restricted travel
to the Eastern and Southern Districts of New York; surrender of travel documents and no new
applications; and pretrial supervision as directed by Pretrial Services. All of those conditions
have been satisfied in the past week.
akerman.com
                   Case 1:20-mj-10194-UA Document 7 Filed 10/02/20 Page 2 of 2




       Mr. Zabala's parents have passed away, he has no children, and he has no other close family or
       friends who would be in a position to sign the bond.

               Mr. Zabala respectfully requests that the Court modify his bail conditions to add GPS
       monitoring through Pretrial Services as an additional condition of release in lieu of a second FRP
       co-signer to the PRB. There is precedent for this type of modification. For instance, in United
       States v. Rinfret, 19 MAG 6049 (S.D.N.Y.) (Dkt. Entry 5), the defendant was initially ordered to
       have three FRPs co-sign a $1 million bond and to post real property as security for the bond.
       When the defendant could not fulfill any of those conditions, the Court modified the conditions
       to require no FRPs and no posting of real property, but added GPS monitoring by Pretrial
       Services as a condition of release. Id., Dkt. Entry 9. That ruling was consistent with 18 U.S.C. §
       3142(c)(2), which states that "[t]he judicial officer may not impose a financial condition that
       results in the pretrial detention of the person." In this case, there is far more security in place to
       secure Mr. Zabala's appearance than was true in Rinfret, but the GPS monitoring would add
       another level of protection in addition to the PRB and security and other bail conditions
       described above.

              I have conferred with Mr. Naftalis, the Assistant U.S. Attorney in charge of the
       prosecution, who advised me that the government does not oppose this request. Thank you for
       your consideration of this request.

                                                                Respectfully submitted,

                                                                /s/ Michael Kelly

                                                                Michael Kelly

       cc:     Joshua Naftalis, AUSA



Application GRANTED in part and DENIED in part. The Court does not believe that location monitoring
through   a GPSfor
  The request     device  is the least
                     modification   of restrictive
                                       Mr. Zabala'scondition necessary to Mr.
                                                     bail is GRANTED.     supervise
                                                                              Zabalathe Defendant.
                                                                                     is to           The Court
                                                                                           report to Pretrial    requests
                                                                                                              Services
that, in lieu
  by 9:00     of aonsecond
            a.m.      Friday,financially responsible
                               10/02/2020,  to receiveco-signer, the Defendant’s
                                                       GPS monitoring            domestic
                                                                        equipment.          partner to
                                                                                    He is ordered   sign the bond
                                                                                                       follow  the for
moral   suasion.
  directions of Pretrial Services for self-installation of the equipment.
SOSOORDERED.
       ORDERED.

October 2, 2020
New York, New York
 October 1, 2020
 New York, New York
